

SECOND AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT (“Second Amendment”)
made this 29th day of March, 2007 by and among SUNTRUST BANK, with its principle
banking office located at 200 S. Orange Avenue, Orlando, Florida 32801 (“Bank”),
and CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (“Borrower”).
 
RECITALS
 
  Borrower and Bank entered into a Master Loan and Security Agreement, dated May
31, 2002 (“Original Loan Agreement”) which was subsequently amended by that
Amendment to Master Loan and Security Agreement, dated August 15, 2003, (“First
Amendment to Loan Agreement”) (the Original Loan Agreement and First Amendment
Loan Agreement collectively referred to as “Loan Agreement”).
 
  The Original Loan Agreement was executed as part of the loan documents
evidencing the Bank’s Seven Million ($7,000,000.00) Dollar loan to Borrower, and
as further evidenced by the SunTrust Promissory Note, dated May 31, 2002 in the
original principal amount of Seven Million ($7,000,000.00) Dollars, (“Original
Note”) executed by Borrower, and subsequently amended by that certain Allonge to
Promissory Note Dated May 31, 2002, (“Allonge”) executed by Borrower on August
15, 2003, increasing the outstanding principal balance due under the Original
Note from Seven Million ($7,000,000.00) Dollars to Ten Million ($10,000,000.00)
Dollars. (The Original Note and Allonge collectively referred to as “Ten Million
Dollar Promissory Note”).
 
  Contemporaneous with the execution of this Second Amendment, Borrower has
executed a Modified Additional Advance Promissory Note (“Modified Note”)
modifying the Ten Million ($10,000,000.00) Dollar Promissory Note by increasing
the outstanding principal balance to Twenty Million ($20,000,000.00) Dollars.
 
  The parties desire to amend certain terms and provisions of the Loan Agreement
as more particularly set forth below.
 
  Unless and except as expressly modified herein, the capitalized terms and
defined terms utilized and set forth herein shall have the means and definitions
ascribed to them in the Loan Agreement.
 
NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto agree as follows:
 
1.  Recitals. The above recitals are true and correct and are expressly
incorporated herein.
 
2.  Definitions. Section 1, Sub-Paragraphs (d), (f), (i), (k), (n), (o), (p),
(q), (r), (s), (t), (u), (v), (x), (z), (aa), (bb), (cc), (dd), (ee), (ff), (gg)
are hereby deleted.
 
3.  Promissory Note. Section 1.1 Sub-Paragraph L, of the Loan Agreement is
hereby deleted and restated to provide as follows:
 
“Note” shall mean the Modified Note, executed simultaneously with this Second
Amendment to Loan Agreement, dated March 29, 2007, in the original principal
amount of Twenty Million ($20,000,000.00) Dollars.
 
4.  The Facilities. Subparagraphs (1), (2), (3), (4), and (5), of Section 2.1
and the first unnumbered paragraph of Section 2.1 all of the Loan Agreement are
hereby deleted and restated in their entirety as follows:
 
2.1 Loan/Notes. Subject to the terms and conditions of this Agreement, as
subsequently modified, the Bank agrees to loan to Borrower the maximum sum of
Twenty Million ($20,000,000.00) Dollars, as an unsecured, revolving credit line
under the following terms:
 
1) Borrower. The advance shall be made to Borrower, who shall be responsible for
the repayment of the advance and all interest and other charges.
 
2) Amount of Loan. The original, maximum loan amount shall mean Twenty Million
($20,000,000.00) Dollars.
 
Advances under the Note shall be subject to the following additional
requirements: a) Borrower shall not be in default with any obligations due to
the Bank; and b) the Operating Account must be maintained by Borrower with Bank.
 
3) Purpose. Advances under the Line of Credit will be used for the general
corporate purposes of Borrower.
 
4) Term of Line. The line shall be represented by a promissory note or notes,
payable in accordance with the Note. The Bank’s advance obligation to advance
under this Line of Credit may be terminated at any time if: (i) in the sole
opinion of the Bank, the Borrower is no longer creditworthy, (ii) it is learned
that the Borrower made material misrepresentation to obtain the credit, (iii)
the Borrower refuses to cooperate with Bank by the submission of requested
information in order to evaluate or update the Borrower’s overall financial
condition, (iv) the Borrower no longer maintains a satisfactory relationship
with the Bank. After the expiration of the initial two (2) year term of the
Note, the Note and Agreement may be reviewed annually by the Bank for extension
for additional one (1) year terms. The Bank shall determine whether or not to
extend the Maturity Date of the Note in its sole and absolute discretion. Among
other factors the Bank may consider for each one (1) year extension of the Note
and Agreement the Bank may consider the Borrower’s overall banking relationship
with the Bank, the financial condition of the Borrower, and the Borrower’s
willingness to cooperate in submitting requested reports, information and data
with which the Bank may evaluate the Borrower’s overall creditworthiness.
 
5) Interest Rate. Interest shall be charged on the basis of a three hundred
sixty (360) day year counting the actual number of days elapsed and shall accrue
on the principal amount of the Loan outstanding from time to time at a floating
rate per annum equal to one hundred forty (140) basis points in excess of the
Monthly Libor Index in effect from time to time (the “Applicable Interest
Rate”). The Applicable Interest Rate shall be computed monthly on the first
(1st) day of each month. “Libor Rate” shall mean an interest rate per annum
equal to the thirty (30) day (one month) London Interbank Offered Rate set for
the period as published on each Business Day in the Money Rate section of The
Wall Street Journal (or The New York Times in the event The Wall Street Journal
no longer exists or ceases to publish LIBOR rates) without adjustment by Lender.
 
5.  Line Pay Down. Section 2.1, Sub-Paragraph (8) is hereby deleted.
 
6.  Annual Reports. Section 2.1, Sub-Paragraph (13) is hereby restated as
follows:
 
The Borrower shall furnish to Bank, within ninety (90) days after the end of
each fiscal year, a profit loss statement, reconciliation of surplus statement
of the Borrower for each fiscal year, and a balance sheet at the end of such
year, audited by independent, certified public accountants of recognized
standing, selected by Borrower and satisfactory to Bank. Tax returns shall be
furnished within thirty (30) days from the date of filing with the United States
Treasury Department. Borrower shall provide annual reports as required herein
beginning with the calendar year 2007. All reports shall be prepared in
accordance with generally accepted accounting standards and certified by the
Chief Financial Officer of the Borrower as being true and accurate.
 
7.  Authorization of Borrower. Section 3.2, Sub-Paragraph (c) is hereby deleted.
 
8.  Priority of Security Interests. Section 3.8 is hereby deleted.
 
9.  Affirmative Covenants. Sections 5.1, 5.2, 5.3, and 5.4 are hereby deleted in
their entirety.
 
10.  Financial Covenants. Section 6.2 is hereby deleted.
 
11.  Additional Remedies. Section 7.2 is hereby deleted.
 
12.  Negative Covenants. Section 8.1 through 8.6, inclusive of the Loan
Agreement are deleted and Section 8.1 is restated as follows:
 
8.1 Indebtedness. Without the prior written consent of the Bank, granted or
withheld in its sole discretion, Borrower shall not, in any single fiscal year,
incur, create, assume, or add any additional indebtedness or liability in an
amount which exceeds One Million ($1,000,000.00) Dollars in the aggregate
(“Annual New Indebtedness Limitation”). For the purposes of calculating the
Annual New Indebtedness Limitation, the aggregate debt amount, shall not
include, for the sole purposes of this Section, indebtedness which is
non-recourse to the Borrower, or indebtedness assumed by Borrower in the
acquisition of real property to be held by Borrower for investment purposes.
 
13.  Cross Default. This Agreement and the Note are made and issued in
conjunction with other credit commitments and loans to the Borrower from Bank. A
default under this Agreement and/or the Note shall constitute a default under
all commitments and loans issued to Borrower by Bank, including, but not limited
to, the SunTrust Promissory Note dated July 1, 2002 in the original principal
amount of Eight Million ($8,000,000.00) Dollars executed by Borrower
(“$8,000,000.00 Note”). A default by Borrower under any other commitment or loan
document (i.e. notes, mortgages, UCC-1’s, assignment of rents, loan agreements,
etc.), including, but not limited to the $8,000,000.00 Note made by Borrower in
favor of Bank, shall be deemed and shall constitute a default in this Agreement
and the Note.
 
14.  Cross Termination. This Agreement and the Note are made and issued in
conjunction with an Eight Million ($8,000,000.00) Dollar loan facility
(“$8,000,000.00 Loan Facility”) as evidenced by the $8,000,000.00 Note. In the
event of the payment and satisfaction of the $8,000,000.00 Note by Borrower,
which payment and satisfaction shall be deemed to be a termination of the
$8,000,000.00 Loan Facility, then the entire amount due to Bank from Borrower
pursuant to the Note, shall immediately be due and payable.
 
15.  Reaffirmation. Borrower agrees, stipulates and confirms that the loan
documents, including this Second Amendment and the Modified Note are valid,
binding and enforceful in accordance with their respective terms, and nothing
herein contained shall invalidate, mitigate or offset the Borrower’s obligation
to pay the indebtedness evidenced by the Modified Note or to perform the
obligations set forth in the Loan Agreement, as herein modified.
 
16.  Miscellaneous. Except as expressly provided for herein, all other terms and
provisions of the Loan Agreement remain in full force and effect.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed on the date shown below the signature of each.






WITNESSES:
 
/s/ Devon Dorato       
Witness Signature
Printed Name:  Devon Dorato     
 
 
/s/ Matthew Vaughn      
Witness Signature
Printed Name:  Matthew Vaughn    
BANK:
SUNTRUST BANK
 
By: /s/ Stephen L. Leister    
Name: Stephen L. Leister
Title: First Vice President
 
 
Signature Date: March 29, 2007_______
   
WITNESSES:
 
/s/ Devon Dorato      
Witness Signature
Printed Name:  David Dorato    
 
/s/ Matthew Vaughn      
Witness Signature
Printed Name: Matthew Vaughn     
BORROWER:
 
CONSOLIDATED-TOMOKA LAND CO., a Florida corporation
 
By: /s/ Bruce W. Teeters      
Name: Bruce W. Teeters
Title: Sr. Vice President and Chief Financial Officer
 
Signature Date: March 29,  2007___


